BETTS, District Judge.
The allegations and proofs of the respective parties in this suit, and the arguments of counsel on both sides therein, being fully heard and considered, and due deliberation had in the premises, and it satisfactorily appearing to the court thereupon: First, that the course of procedure in the suit, in its institution and subsequent prosecution, is regular and valid at law; second, that, at the time of her seizure, the vessel was laden with and transporting articles contraband of war, with intent to furnish and supply them to the use and aid of the enemy; third, that the vessel, when seized, was navigated with the attempt and design to violate the blockade of the port of Charleston and other ports of the enemy held in lawful blockade by the naval forces of the United States, — therefore, it is ordered and adjudged that the said schooner Stephen Hart and her cargo be condemned and forfeited as lawful prize of war.
Decree accordingly.